Title: From George Washington to Major General Israel Putnam, 25 October 1778
From: Washington, George
To: Putnam, Israel


          
            Dear sir.
            Head Quarters [Fredericksburg] 25th Otbr 1778
          
          I was favoured with your two letters of yesterdays date about noon.
          I have received accounts, corresponding with those of Mr Putnams, so far as his respects the regiments actually imbarked, and the fleet which sailed on the 19 and 20th Instant.
          As the troops which have embarked still continue in the harbour you will keep the strictest look-out imaginable on the river, and give me the earliest communication of your discoveries. Till the designs of their present preparations are more fully ascertained we cannot be too watchful of their motions. And Should a force appear on the river you will immediately throw yourself over to the fort and give it 
            
            
            
            every succor and assistance. The inclosure to Gen. Clinton you will be pleased to forward without loss of time. I am &[ca]
          
            G. W——
          
        